Case 2:20-cv-00351-CCC-MF Document 22 Filed 01/25/21 Page 1 of 1 PageID: 2058




NOT FOR PUBLICATION

                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW JERSEY

  DISCOVER GROWTH FUND, LLC,                                   Civil Action No. 20-00351
                              Plaintiff,
  v.                                                                   ORDER
  ANTHONY FIORINO, M.D.; DANIEL
  KAZADO; DANIEL TEPER, M.D.;
  JEFFREY PALEY, M.D.; JOHN
  NECZESNY; THE ESTATE OF GARY H.
  RABIN; and JOHN DOE 1-10 and JANE
  DOE 1-10,

                              Defendants.

CECCHI, District Judge.

         This matter comes before the Court by way of a motion to dismiss (ECF No. 10) Plaintiff

Discover Growth Fund’s (“Plaintiff”) corrected amended complaint (“CAC”) (ECF No. 5) filed by

Defendants Anthony Fiorino, M.D. (“Fiorino”), Daniel Kazado (“Kazado”), Daniel Teper, M.D.

(“Teper”), Jeffrey Paley, M.D. (“Paley”), and John Neczesny (“Neczesny”) (collectively,

“Defendants”).    Plaintiff opposes the motion (ECF No. 13).    For the reasons set forth in the

accompanying Opinion:

         IT IS on this 25th day of January 2021:

         ORDERED that the Defendants’ motion to dismiss the CAC is GRANTED in part and

DENIED in part; and it is further

         ORDERED that Count VI (Securities Fraud) is DISMISSED WITHOUT PREJUDICE; and

it is further

         ORDERED that the remaining claims in the CAC MAY PROCEED.

IT IS SO ORDERED.



                                                               CLAIRE C. CECCHI, U.S.D.J.
